Title: From Benjamin Franklin to Humphry Marshall, 26 June 1774
From: Franklin, Benjamin
To: Marshall, Humphry


Dear Sir,
London, June 26. 1774
I received and am obliged by your Favour of May 14, in which you express so fully your just Sentiments of the present Disputes between the two Countries, as to give me great Satisfaction. Here is at present great Enquiry after News from America: Our Friends wishing to hear of our Steadiness, and our Enemies fearing it: For if these their violent Measures do not succeed, they must quit their Places to Men of more Moderation and Wisdom. And we have reason to hope they will not succeed in making us submit to be taxed from hence; for if they once get that settled, they will fix our Fetters for ever, making us pay the Charge of the Iron: that is, we must maintain the Soldiers necessary to compell the Payment of those Taxes, and a Train of Placemen and Pensioners besides to harass and oppress us. Nothing will, as you observe, restore Harmony, but the good old Way of Requisition from the Crown and voluntary Grants from the People. 
Your Remarks on the Spots in the Sun were well-receiv’d by the Royal Society, and are taken Notice of in the Transactions. I do not enlarge, as I hope soon to have the Pleasure of conversing with you; being with much Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Humphrey Marshall Esqr
 
Addressed: To / Humphry Marshall Esqr / Chester County / Pennsylvania
